Citation Nr: 1043806	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for bilateral 
carpal tunnel syndrome, previously claimed as a bilateral arm 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a left 
shoulder condition.  

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
knee disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a cervical 
spine condition, previously claimed as back pain.  

5.  Entitlement to service connection for bilateral tinnitus.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1992.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

On his July 2008, the Veteran stated that he wished to testify 
before the Board at a hearing in Washington, DC.  In December 
2008, the Veteran clarified that he actually desired to present 
testimony in a Travel Board hearing.  A July 2010 letter sent to 
the Veteran informed him that he was scheduled for such a hearing 
in August 2010.  The Veteran did not attend his scheduled 
hearing, and he has not submitted good cause as to why he missed 
his hearing or whether he desires to be rescheduled.  
Accordingly, this case need not be remanded in order to schedule 
the Veteran for a hearing.   

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, a left shoulder condition, and a right 
knee disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral 
carpal tunnel syndrome, a left shoulder condition, a right knee 
disorder, and a cervical spine condition were previously denied 
by the RO in May 1994 on the basis that the Veteran was not then 
suffering from these claimed conditions.  The Veteran did not 
appeal this decision.

2.  The additional evidence presented since the prior decision 
raises a reasonable possibility of substantiating each of the 
Veteran's previously denied claims for service connection.

3.  The competent and credible medical evidence and lay evidence 
establishes that there is not a medical nexus between the 
Veteran's current bilateral tinnitus and his in-service noise 
exposure, and establishes that the Veteran did not report chronic 
or continuing tinnitus.  


CONCLUSIONS OF LAW

1.  The prior RO decision of May 1994 denying entitlement to 
service connection for carpal tunnel syndrome, a left shoulder 
condition, a right knee disorder, and a cervical spine condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has been presented to reopen the 
claims of entitlement to service connection for carpal tunnel 
syndrome, a left shoulder condition, a right knee disorder, and a 
cervical spine condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for bilateral tinnitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Before addressing the merits of the claim, the Board must first 
determine whether VA has met its duties to notify and assist 
claimants in substantiating a claim for VA benefits as proscribed 
by the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

First, with regard to the duty to notify, VA has a different 
threshold to meet for claims to reopen and service connection 
claims considered in the first instance.

As elucidated below, the Board determines that the Veteran has 
submitted new and material evidence sufficient to reopen his 
previously denied claims.  The Board further finds that it does 
not have sufficient information to decide these claims on the 
merits, requiring a remand.  As the Board is taking an action 
favorable to the Veteran, there can be no possibility of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An 
extended discussion of the duties to notify and assist with 
regard to these claims is thus both unnecessary and premature.  

Regarding the Veteran's claim for service connection for 
tinnitus, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 - prior to the 
initial RO decision in this matter - that addressed the notice 
elements.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  This notice informed the Veteran 
of all of the elements of how service connection is established, 
including how VA assigns disability ratings and how an effective 
date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained and associated with the claims 
file the Veteran's service treatment records and records of the 
Veteran's private medical treatment that he provided.  The 
Veteran was afforded a VA compensation and pension examination 
germane to his claim for service connection for tinnitus.  The 
Veteran requested the opportunity to testify before a member of 
the Board in a Travel Board hearing.  The Veteran was sent notice 
of his August 2010 hearing in July 2010, but he failed to appear 
for this hearing.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  New and Material Evidence Claims

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  In this case, the Veteran contends that the RO erred 
in refusing to reopen and grant his previously denied claims for 
service connection.  He asserts that on the basis of evidence he 
has now submitted, he meets the legal and factual criteria for 
service connection for each of these claims.  

A review of the history of the Veteran's claims is instructive.  
The Veteran first sought service connection for bilateral carpal 
tunnel syndrome (then claimed as a bilateral arm condition), a 
left shoulder condition, a right knee disorder, and a cervical 
spine condition (then claimed as back pain) in a December 1993 
claim.  The RO denied the Veteran's claims in a May 1994 rating 
decision.  Each claim was denied on the basis that there was no 
evidence that the Veteran was suffering from his claimed 
condition.  The Veteran did not appeal these decisions, so they 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claims in two separate filings, 
the first in April 2006 and the second in August 2006.  His 
claims were again denied in an April 2007 rating decision.  The 
Veteran filed a timely Notice of Disagreement, and the RO issued 
a Statement of the Case in May 2008.  The Veteran then filed a 
timely Substantive Appeal.  Though the Veteran requested the 
opportunity to testify before a member of the Board in a Travel 
Board hearing, as explained above, he did not attend his 
scheduled hearing.  

If the Board determines that new and material evidence has not 
been received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any decision 
that the RO may have made with respect to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson 
v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened regardless of whether the 
previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Concurrent with his August 2006 claim, the Veteran has submitted 
private medical records of his treatment.  As the Board finds he 
has submitted new and material evidence with respect to each 
previously denied claim, only the pertinent evidence will be 
discussed here.
As noted above, the Veteran's claims for service connection were 
each denied because there was no evidence that the Veteran was 
suffering from the claimed disorders.  Medical evidence submitted 
by the Veteran, however, demonstrates that a medical diagnosis 
has been assigned for each disorder for which the Veteran seeks 
service connection.  Records from 2005 and 2006 from Orthopaedics 
of Brevard establish that providers have assigned diagnoses of 
bilateral carpal tunnel syndrome and left shoulder impingement.  
April and August 2002 records of private treatment establish that 
the Veteran is suffering from degenerative joint disease of the 
cervical spine and the right knee.  

Again, as each of the claims at issue was previously denied 
because of a lack of evidence of a current condition, the fact 
that he has supplied evidence that he is suffering from these 
disorders speaks directly to the reason for the previous final 
denial.  This evidence is thus both new and material, and it 
warrants the Board reopening his claims.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

III.  Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

A.  Consideration of merits of reopened claims

Having determined that the Veteran has submitted new and material 
evidence sufficient to reopen his previously denied claims, the 
Board must now determine whether service connection for each 
claim is warranted.  Where new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of the 
claim, but only after ensuring that the VA's duty to assist has 
been fulfilled.  In this case, the records reflect that further 
development of the reopened claims for service connection is 
required.  Development of the claims is addressed in the REMAND 
appended to this decision.

B.  Claim for service connection for tinnitus

The Veteran contends that he currently suffers from bilateral 
tinnitus, a condition which he alleges is causally related to his 
in-service noise exposure.  The Veteran further contends that 
tinnitus began during and has continued since his service.  

First, the Board acknowledges that the Veteran currently suffers 
from tinnitus.  A June 2006 record from J.T.G., MD, reflects that 
the Veteran complained of suffering from bilateral tinnitus "for 
several years."  After examining the Veteran, Dr. G. diagnosed 
him as suffering from tinnitus.  The Veteran underwent a VA 
audiology examination in March 2007.  The examiner similarly 
diagnosed the Veteran as suffering from bilateral tinnitus.

There is also evidence both that the Veteran was exposed to 
potentially hazardous noise during his active service and that he 
complained of tinnitus at least one during active service.  The 
Veteran served in the United States Air Force, and his DD-214 
reflects a military occupational specialty of aircraft structural 
maintenance technician.  A May 1982 occupational health 
questionnaire reflects that the Veteran reported sometimes 
suffering from ringing in both ears.  

In his November 2007 Notice of Disagreement, the Veteran stated 
that he worked on the flight-line and in other similarly noisy 
environments.  The Veteran is competent to describe the 
particulars of his duties, and the Board finds his descriptions 
to be competent and consistent with the official records.  The 
Board finds the Veteran report of exposure to potentially 
hazardous noise is credible.  

In his November 2007 Notice of Disagreement, the Veteran stated 
that his service treatment records showed not only his 1982 
complaint of tinnitus, but also complaints of ear pain and 
hearing loss in 1991.  A review of the Veteran's service 
treatment records does reveal that he complained of both ear pain 
and hearing loss (referred to in the records as "STS," or 
"standard threshold shift") in 1991.  The record reflects that, 
following this complaint, the Veteran underwent two audiometric 
examinations in 1991, and was seen by four different providers.  
In May 1991, a hearing acuity threshold shift was noted, as 
compared to a 1973 reference audiometric examination.  The 
Veteran was tested again the following day after 15 hours free 
from exposure to potentially hazardous noise.  At that time, the 
provider specifically noted that the Veteran has "no tinnitus."  

The Veteran was referred for specialty examination (ENT) in May 
1991.  There is no notation that the Veteran reported tinnitus to 
the specialist.  Each of the three providers who evaluated the 
Veteran in May 1991 concluded that the Veteran's hearing acuity 
and speech discrimination were normal.  In August 1991, the 
Veteran was re-evaluated.  The provider noted that the Veteran's 
hearing was within normal and that there was excellent speech 
discrimination.  These records are not consistent with the 
Veteran's current statements that he had chronic tinnitus in 
service, and, moreover, establish that at least one provider 
specifically concluded, in 1991, that the Veteran did not 
manifest tinnitus.

At a March 2007 VA audiology examination, the Veteran stated that 
following his 1992 retirement from service, he worked as an 
aircraft mechanic for Lockheed Martin.  In reviewing the claims 
file, the VA audiologist noted that following the Veteran's 1982 
complaint of ringing in his ears, there was no other 
documentation of complaints of or treatment for tinnitus in his 
service treatment records, and no documentation of tinnitus in 
post-service private medical records until 2006.  The audiologist 
stated that although the Veteran once reported tinnitus during 
his active service, the tinnitus resolved.  The examiner 
concluded that tinnitus effects with gradual changes were noted 
only after years of civilian noise exposure.  Based on these 
facts, the examiner concluded that there was less than a 50/50 
probability that the Veteran's tinnitus was caused by or a result 
of his military noise exposure.  

Having established that the Veteran does not meet the criteria 
for service connection under the 38 C.F.R. § 3.303(a) and 
Caluza/Hickson framework, the Board must still determine whether 
there exists a continuity of symptomatology that could negate the 
need for a formal, medically supported nexus opinion.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative 
method of establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.")

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be 
used to support a claim for service connection.  In such 
instances, the second and third criteria for service connection 
can be satisfied if the Veteran presents: (a) evidence that a 
condition was noted during service or a presumptive period; (b) 
evidence of post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

Here, the only evidence of chronicity of tinnitus in service and 
continuity of tinnitus following service discharge comes from the 
Veteran's lays statements and his report at March 2007 VA 
examination.  At that time, he placed the onset of his bilateral 
tinnitus in service.  

While the Veteran is competent to report that he experienced 
tinnitus, the Board does not find his March 2007 statement to the 
VA examiner that his tinnitus had its onset in service to be 
credible.  First, though the Veteran complained of suffering from 
tinnitus in 1982, there is no notation in the service treatment 
records that he had further complaints of ringing in his ears 
while in service.  Given that he underwent numerous audiograms 
and had complaints regarding other ear maladies, the lack of 
documentation of a report of tinnitus after 1982 undercuts the 
Veteran's contention.  Moreover, the Veteran was specifically 
evaluated for complaints of decreased hearing acuity in 1991.  
Although the Veteran has provided a lay statement for purposes of 
this claim to the effect that he reported tinnitus when he 
complained of ear pain and hearing loss in 1991.  In fact, the 
1991 records disclose that the Veteran did not report tinnitus, 
and that at least one provider who evaluated him determined that 
the Veteran did not have tinnitus.  Thus, the contemporaneous 
records do not support the Veteran's current contentions, and 
factually demonstrate conflict with the current contentions.

Secondly, though the Veteran sought service connection for 
several disorders shortly after service, he did not include 
bilateral tinnitus on his December 1993 claim.  At the time of a 
1994 VA examination, the examiner noted that the Veteran 
"believes he has loss of hearing in both ears.  He gets 
occasional bouts of pain in the left ear."  The specific report 
of other complaints about his hearing without notation of a 
complaint of tinnitus is not consistent with the Veteran's 
contention that he experienced tinnitus chronically and 
continuous beginning in service and chronically and continuously 
thereafter.  

Finally, and most importantly, in a June 2006 record from Dr. G, 
the Veteran stated that he had tinnitus "for several years."  
Even a generous description of "several" would place the onset 
of his tinnitus long after his October 1992 retirement from 
service.  Accordingly, the Board does not find the Veteran's 
contentions as to continuity and chronicity of tinnitus to be 
credible.  The Board concludes that the Veteran's lay evidence in 
this case does not demonstrate post-service continuity of 
symptomatology or other link between current tinnitus and the 
Veteran's service.

Again, after reviewing the evidence, the Board finds that the 
medical evidence of record does not indicate a link between the 
Veteran's current bilateral tinnitus and his in-service noise 
exposure or complaint of ringing in his ears.  The evidence is 
not in equipoise, and there is no reasonable doubt which may be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  
Accordingly, the Board concludes that the criteria for service 
connection for bilateral tinnitus have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  


ORDER

The Veteran's claim for service connection for bilateral carpal 
tunnel syndrome is reopened; the appeal is granted to this extent 
only.  

The Veteran's claim for service connection for a left shoulder 
condition is reopened; the appeal is granted to this extent only.  

The Veteran's claim for service connection for a right knee 
disorder is reopened; the appeal is granted to this extent only.  

The Veteran's claim for service connection for a cervical spine 
condition is reopened; the appeal is granted to this extent only.  

Service connection for bilateral tinnitus is denied.  


REMAND

As explained above, the Board has found that the Veteran has 
submitted new and material evidence sufficient to reopen each of 
his previously denied claims.  The Board does not, however, have 
sufficient evidence to decide the Veteran's claims, so his case 
must be remanded.  

First, with respect to the Veteran's claim for service connection 
for bilateral carpal tunnel syndrome, the RO reopened the 
Veteran's claim and scheduled him for a VA examination.  In a 
February 2007 examination, the examiner diagnosed the Veteran as 
suffering from bilateral carpal tunnel syndrome.  The examiner 
concluded, however, that the Veteran's bilateral carpal tunnel 
syndrome was less likely as not related to his active service.  
The examiner based her conclusion on the fact that the Veteran 
underwent testing for carpal tunnel syndrome during his active 
service, but this testing determined that he was not suffering 
from this disorder.

While the examiner concluded that the Veteran's bilateral carpal 
tunnel syndrome did not have its onset in service, she did not 
discuss the Veteran's numerous in-service complaints of bilateral 
wrist pain or the complaints reported at the time of initial VA 
examination in 1994.  The Veteran's claim must thus be remanded 
for more specific discussion of the record, to include opinion 
addressing whether the Veteran's current carpal tunnel syndrome 
is otherwise related to his active service, even if it did not 
have it onset during service.  

Regarding the Veteran's left shoulder condition, the RO denied 
the Veteran's claim on the basis that there was no evidence that 
the Veteran suffered from a left shoulder condition while in 
service.  The RO further found that the Veteran's left shoulder 
condition was secondary to his cervical spine condition.  Since 
service connection was not granted for a cervical spine 
condition, the RO concluded that a left shoulder condition could 
not be service connected on a secondary basis.  However, since 
the claim for service connection for a cervical spine disorder is 
being reopened, the claim for secondary service connection should 
also be reopened.  

In reviewing the Veteran's service treatment records, the Board 
additionally notes evidence that the Veteran complained of left 
shoulder pain related to costochondrititis in March and April of 
1974.  He also complained of left shoulder pain at the time of 
1994 VA examination.  The Veteran should thus be scheduled for a 
VA examination, and an opinion should be offered as to whether 
the Veteran's current left shoulder condition is causally related 
to in-service complaints, to evaluate the Veteran's lay 
statements of chronicity and continuity of left shoulder pain, 
and to determine whether a left shoulder disorder was manifested 
during a presumptive period.   

With respect to the Veteran's claim for service connection for a 
right knee disorder, in its April 2007 rating decision and May 
2008 Statement of the Case, the RO declined to reopen the 
Veteran's claim on the basis that the medical evidence did not 
show a right knee disorder.  While the Board acknowledges that 
there is conflicting evidence regarding the current 
symptomatology and diagnosis of the Veteran's right knee 
disorder, the Board believes that when read in the light most 
favorable to the Veteran, there is evidence that he currently 
suffers from a right knee disorder.  Thus, the Veteran should be 
scheduled for a VA examination to determine both the nature and 
the etiology of any right knee disorder from which the Veteran 
may suffer.  

Finally, with respect to the Veteran's claim for service 
connection for a cervical spine condition, the RO reopened the 
Veteran's claim, and the Veteran underwent a VA spine examination 
in March 2007.  The examiner noted that the Veteran complained of 
neck pain in November 1979, but concluded that the Veteran's 
current cervical spine condition was less likely than not related 
to this in-service complaint.  There were additional notation of 
back and neck pain in service, apart from this November 1979 
complaint, such as when the Veteran complained of back pain again 
in November and December 1981.  The examiner did not discuss 
notations of back or neck pain after 1979.  The Veteran again 
complained of neck pain and stiffness at his 1994 VA examination, 
less than 18 months after his service discharge.  Thus, a nexus 
opinion should be requested that takes into account all 
complaints of back and neck pain as reflected in the Veteran's 
service treatment records and all possible theories of service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Current relevant VA clinical records 
should be obtained.  The Veteran should e 
afforded the opportunity to identify or 
submit non-VA clinical records or alternative 
types of lay or clinical evidence which might 
substantiate any claim on appeal.  

2.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the nature 
and etiology of the Veteran's current 
bilateral carpal tunnel syndrome.  

The examiner is asked to perform a review of 
the Veteran's claims file and service 
treatment records.  The examination report 
should reflect that the requested review was 
performed.  

The examiner is asked to determine the 
conditions or disabilities of the bilateral 
wrists and arms from which the Veteran 
currently suffers, including carpal tunnel 
syndrome.  The examiner is then asked to 
answer the following questions:
      a) Is it at least as likely as not (50 
percent or greater probability) that a current 
wrist or arm disorder, to include bilateral 
carpal tunnel syndrome, had its onset during or 
is a result of the Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a current 
wrist or arm disorder, to include bilateral 
carpal tunnel syndrome has been chronic and 
continuous since the Veteran's active service?  
      (c) If arthritis of the arm or wrist is 
present, is it at least as likely as not (50 
percent or greater probability) that such 
disorder was present within one year after the 
Veteran's October 1992 service discharge?
      (d) Is it at least as likely as not (50 
percent or greater probability) that a current 
wrist or arm disorder, to include bilateral 
carpal tunnel syndrome, is etiologically related 
to or aggravated by any disability for which 
service connection has been granted?  (Please 
note that this question requires that the 
examiner be provided with a list of each 
disability for which service connection has been 
granted.) 

A complete rationale should be provided for 
all opinions expressed, and if any opinion 
cannot be provide without resort to 
speculation, the reasons for that should be 
set forth.  

3.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the nature 
and etiology of the Veteran's current left 
shoulder condition.  The examiner is asked to 
perform a review of the Veteran's claims file 
and service treatment records, and the 
examination report should reflect that such 
review was performed.  

The examiner is asked to assign a diagnosis 
for the Veteran's left shoulder condition.  
In formulating the requested opinions, the 
examiner is asked to make specific reference 
to the Veteran's in-service treatment for 
left shoulder pain.  The examiner is then 
asked to answer the following questions:
      a) Is it at least as likely as not (50 
percent or greater probability) that a current 
left shoulder disorder had its onset during or is 
a result of the Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a current 
left shoulder disorder has been chronic and 
continuous since the Veteran's active service?  
      (c) If arthritis of the left shoulder is 
present, is it at least as likely as not (50 
percent or greater probability) that such 
disorder was present within one year after the 
Veteran's October 1992 service discharge?
      (d) Is it at least as likely as not (50 
percent or greater probability) that a current 
left shoulder disorder is etiologically related 
to or aggravated by any disability for which 
service connection has been granted?  (Please 
note that this question requires that the 
examiner be provided with a list of each 
disability for which service connection has been 
granted.) 

A complete rationale should be provided for 
all opinions expressed, and if any opinion 
cannot be provide without resort to 
speculation, the reasons for that should be 
set forth.  

4.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the nature 
and etiology of any current right knee 
disorder from which the Veteran suffers.  The 
examiner is asked to perform a review of the 
Veteran's claims file and service treatment 
records, and the examination report should 
reflect that such review was performed.  

The examiner is asked to assign a diagnosis 
for each (if any) right knee disorder.  The 
examiner is then asked to answer the 
following questions:
      a) Is it at least as likely as not (50 
percent or greater probability) that a current 
right knee disorder had its onset during or is a 
result of the Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a current 
right knee disorder has been chronic and 
continuous since the Veteran's active service?  
      (c) If arthritis of the right knee is 
present, is it at least as likely as not (50 
percent or greater probability) that such 
disorder was present within one year after the 
Veteran's October 1992 service discharge?
      (d) Is it at least as likely as not (50 
percent or greater probability) that a current 
right knee disorder is etiologically related to 
or aggravated by any disability for which service 
connection has been granted?  (Please note that 
this question requires that the examiner be 
provided with a list of each disability for which 
service connection has been granted.) 

A complete rationale should be provided for 
all opinions expressed, and if any opinion 
cannot be provide without resort to 
speculation, the reasons for that should be 
set forth.  

5.  An opinion as to the nature and etiology 
of the Veteran's current cervical spine 
condition should be obtained.  If possible, 
the claims file should be returned to the 
examiner who conducted the March 2007 VA 
spine examination; if that examiner in no 
longer employed by VA, an opinion may be 
provided by a provider with appropriate 
expertise.  If it is not possible to offer an 
opinion without scheduling the Veteran for an 
examination, then such an examination should 
be provided.  The examiner is asked to 
perform a review of the Veteran's claims file 
and service treatment records, and the 
examination report should reflect that such 
review was performed.  The examiner should 
assign a diagnosis for each current cervical 
spine disorder.  The examiner is then asked 
to answer the following questions:
      a) Is it at least as likely as not (50 
percent or greater probability) that a current 
cervical spine disorder had its onset during or 
is a result of the Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that a current 
cervical spine disorder has been chronic and 
continuous since the Veteran's active service?  
      (c) If arthritis of cervical spine is 
present, is it at least as likely as not (50 
percent or greater probability) that such 
disorder was present within one year after the 
Veteran's October 1992 service discharge?
      (d) Is it at least as likely as not (50 
percent or greater probability) that a current 
cervical spine disorder is etiologically related 
to or aggravated by any disability for which 
service connection has been granted?  (Please 
note that this question requires that the 
examiner be provided with a list of each 
disability for which service connection has been 
granted.) 

A complete rationale should be provided for 
all opinions expressed, and if any opinion 
cannot be provide without resort to 
speculation, the reasons for that should be 
set forth.  

6.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


